1
2
                                                               JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   FREDDIE GEORGE GARCIA,                    Case No. 5:17-cv-02025-R-KES
12                Petitioner,
                                                        JUDGMENT
13          v.
14   W.L. MONTGOMERY, Warden
15                Respondent.
16
17         Pursuant to the Court’s Order Accepting the Report and Recommendation of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the Petition and this entire action is dismissed with
20   prejudice.
21
22   DATED: August 22, 2019
23
24                                       ____________________________________
                                         R. GARY KLAUSNER
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
